Citation Nr: 0728600	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  05-33 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus (flat feet), to include as secondary to a service-
connected disorder.

2.  Entitlement to service connection for ankylosis of the 
bilateral ankles, to include as secondary to a service-
connected disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to 
January 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).

The issue of entitlement to service connection for bilateral 
pes planus, to include as secondary to a service-connected 
disorder, is addressed in the Remand portion of the decision 
below, and is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


FINDING OF FACT

There has been no demonstration by competent clinical 
evidence of record of ankylosis of the bilateral ankles.


CONCLUSION OF LAW

Anklyosis of the bilateral ankles was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  
Prior to initial adjudication of the veteran's claim, a 
letter dated in August 2004 satisfied the duty to notify 
provisions; an additional letter was sent in March 2006.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim, to include the opportunity to present pertinent 
evidence.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded VA examinations in June 2004 and 
September 2004, and a VA opinion was obtained in May 2005.  
38 C.F.R. § 3.159(c) (4).  There is no indication in the 
record that any additional evidence, relevant to the issue 
decided herein, is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
order to establish service connection for the veteran's 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In this case, the veteran asserts that she has ankylosis of 
the bilateral ankles which is related to her service-
connected Achilles tendon tightness, with acquired equinis, 
of the bilateral feet.  However, the evidence of record does 
not reflect current clinical demonstration of ankylosis of 
the bilateral ankles.  

The veteran's service medical records extensively document 
her treatment for bilateral foot blisters, but do not show 
ankylosis of either ankle.  Subsequent to service, extensive 
VA and private medical records reflect continuing treatment 
for bilateral foot and ankle disorders.  Military hospital 
records dating from October 1995 to January 2000 show 
diagnoses of other ankle disorders, but do not reflect 
ankylosis of either ankle.  A November 1999 private medical 
record shows that plantar flexion of the ankle was to 5 
degrees.  An April 2004 private medical record noted severe 
limitation of motion of the ankle joint, appearing to be an 
abrupt bony block on dorsiflexion of the foot.  On VA 
examination in July 2001 and June 2004, significant 
limitation of motion was also noted.  However, none of these 
records or reports of examination diagnose ankylosis of the 
bilateral ankles.  

To that end, the September 2004 VA examiner noted that while 
limitation of motion was present, there was still some motion 
of the ankle.  Thus, the examiner continued, a diagnosis of 
ankylosis was not for application, as ankylosis is defined as 
a fusion of the ankles.  Additionally, the VA examiner opined 
that the limitation of motion of the ankles was likely the 
result of her bilateral ankle bone spurs.  To that end, the 
Board notes that service connection for bone spurs of the 
bilateral ankles was granted by a November 2004 rating 
decision; thus, to grant service connection for a separate 
disorder based on the same symptomatology would constitute 
prohibited pyramiding.  38 C.F.R. § 4.14 (2006); see also 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

The veteran asserts that her private physician's use of the 
terms "abrupt bony block" and "bony abrupt end," noted in 
treatment records dated in April 2004 and September 2005, 
meant that she carried a diagnosis of  ankylosis of the 
bilateral ankles.  However, it is well established that a 
layperson without medical training, such as the veteran, is 
not qualified to render a medical opinion regarding medical 
disorders and disabilities.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159(a) 
(1).  Additionally, in her October 2005 appeal, the veteran 
asserted that a September 2005 outpatient treatment record 
diagnosed her with ankylosis of the bilateral ankles.  
However, the September 2005 treatment record diagnoses the 
veteran with bilateral ankle arthrosis, or bone spurs of the 
bilateral ankles.  Ultimately, the record continues to be 
devoid of a diagnosis of ankylosis.  For that reason, service 
connection for ankylosis of the bilateral ankles, on either a 
direct or secondary basis, is not warranted.

Because there is no objective medical diagnosis of ankylosis 
of the bilateral ankles, the preponderance of the evidence is 
against the veteran's claim.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

Service connection for ankylosis of the bilateral ankles is 
denied.


REMAND

In this case, service connection is currently in effect for 
Achilles tendon tightness, with acquired equinis, of the 
bilateral feet, and for ankle osteophytes (claimed as bone 
spurs), with degenerative joint disease.  The veteran asserts 
that her bilateral pes planus was either caused or aggravated 
by these conditions.  To that end, despite the fact that the 
veteran has submitted extensive private medical records, and 
that two VA foot examinations have been conducted, the Board 
concludes that two key questions concerning this issue must 
be addressed before appellate adjudication of this issue can 
proceed.  

Initially, the Board notes that in military hospital records 
dated in December 1999, and January 2000, a military 
physician concluded that the veteran had Achilles tendon 
tightness "with compensatory pes planus" bilaterally 
(emphasis added).  However, the observation and diagnosis of 
this pes planus, as well as the indication that the examining 
military physician felt it was related to the veteran's 
Achilles tendon tightness, was never noted or discussed by 
either of the VA examiners of record or by the veteran's 
private physicians.  

Additionally, in providing a rationale for his opinion that 
the veteran's bilateral pes planus was not aggravated by her 
service-connected ankle disorders, the May 2005 VA examiner 
stated that if the veteran's Achilles tendon tightness, ankle 
arthritis, and ankle bone spurs did not exist, the acquired 
pes planus could still be present and would most likely be 
asymptomatic.  This opinion is problematic for the Board, 
because the evidence of record reflects that the veteran's 
bilateral pes planus is not asymptomatic; thus, it is unclear 
whether the acquired bilateral pes planus is, to some degree, 
affected by one or more of the veteran's service-connected 
disorders.  However, the Board notes that it lacks the 
authority to substitute its own judgment for that of such an 
expert, and must consider only independent medical evidence 
to support findings.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

Especially considering the October 1995 manifestation of the 
bilateral pes planus being less than two years subsequent to 
the veteran's separation from service, comment by a VA 
examiner, after having examined the veteran, and considered 
both these records and the remaining evidence of record, will 
clarify the relationship between these two conditions prior 
to the Board's review of this issue.  38 C.F.R. § 3.159(c) 
(4).  

Accordingly, the issue of entitlement to service connection 
for bilateral pes planus, to include as secondary to a 
service-connected disorder, is remanded for the following 
actions:

1.  The veteran must be afforded a VA 
feet examination to determine the 
etiology of her bilateral pes planus.  
The claims file and a copy of this 
Remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  

All pertinent symptomatology and 
findings must be reported in detail.  
Any indicated diagnostic tests, 
including radiographic studies, deemed 
necessary for an accurate assessment 
must be conducted.  The examiner must 
record all pertinent medical 
complaints, symptoms, and clinical 
findings, and must review the results 
of any testing prior to completion of 
the report.  Specifically, following a 
review of the claims file, the VA 
examiner must state whether it is at 
least as likely as not that the 
veteran's bilateral pes planus is 
caused, or aggravated by, any service-
connected disorder, to include Achilles 
tendon tightness, with acquired 
equinis, of the bilateral feet, and 
ankle osteophytes of the bilateral feet 
with arthritis.  The examiner must 
specifically reconcile the opinion 
given with the December 1999 and 
January 2000 military physician 
diagnoses of record of Achilles tendon 
tightening "with compensatory pes 
planus," bilaterally.

A complete rationale for all opinions 
must be provided.  If the examiner 
cannot provide the above requested 
opinion without resorting to 
speculation, it must be so stated.  The 
report prepared must be typed.

2.  The RO must notify the veteran that 
it is her responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for 
the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  After the development requested has 
been completed, the RO must review the 
claims file to ensure that the 
directives of this Remand have been 
complied with.  If any deficiencies are 
found, the RO must implement corrective 
procedures at once.

4.  When the above development has been 
completed, the issue of entitlement to 
service connection for bilateral pes 
planus, to include as secondary to a 
service-connected disorder, must be 
readjudicated.  If the issue remains 
denied, an additional supplemental 
statement of the case must be provided 
to the veteran and her representative.  
After the veteran and her 
representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


